Beasley, Judge.
Pro se appellants seek to bring their case to this court by a notice of appeal filed on January 20, 1989, from a judgment entered on December 20, 1988. This was one day late because OCGA § 5-6-38 requires the filing to be within 30 days after entry of the appealable decision or judgment complained of. No request for an extension of time was obtained, as could have been done in the trial court. OCGA § 5-6-39. In these circumstances, the requirements of the code section are jurisdictional and failure to comply with them mandates a dismissal of the appeal. In re Doe, 188 Ga. App. 255 (372 SE2d 822) (1988); Hull v. Campbell, 130 Ga. App. 637 (204 SE2d 312) (1974); Associated Bldrs. Supply v. Ga.-Pacific Corp., 123 Ga. App. 222 (180 SE2d 273) (1971). Compare Cambron v. Canal Ins. Co., 246 Ga. 147 (1) (269 SE2d 426) (1980); Willis v. State, 186 Ga. App. 197 (366 SE2d 778) *344(1988), s.c. 189 Ga. App. 404 (377 SE2d 552) (1988).
Decided July 14, 1989
Charles Jones, pro se.
Dorothy Jones, pro se.
John E. Pirkle, for appellee.

Appeal dismissed.


Carley, C. J., and McMurray, P. J., concur.